             Case 1:18-cv-03432-JMC Document 5 Filed 11/13/18 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                     NORTHERN DIVISION


SUNNY ISLES CAPITAL, LLC                                          CASE NO. 1:18-cv-03432-CCB

Plaintiff,

v.

CLIC TECHNOLOGY, INC.

Defendant

--------------------------------------------------------------------------------------------------------------------


         DEFENDANT CLIC TECHNOLOGY, INC.’S ANSWER TO COMPLAINT

         Defendant CLIC Technology, Inc. (“CLIC”), by and through counsel, answers plaintiff

Sunny Isles Capital, LLC’s complaint as follows:

         1. Admitted.

         2. Admitted.

         3. Admitted.

         4. Admitted.

         5. First and third sentences admitted. Second sentence admitted on information and

             belief.

         6. Admitted.

         7. Admitted on information and belief.

         8. Admitted.

         9. Admitted.

         10. Admitted on information and belief.



                                                         1
           Case 1:18-cv-03432-JMC Document 5 Filed 11/13/18 Page 2 of 2



        11. Admitted.

        12. Admitted.

        WHEREFORE, Defendant CLIC requests that this Court schedule a hearing to determine

the fairness of the proposed settlement.



                                                     Respectfully submitted,



                                                                    /s/
                                                     __________________________
                                                     /s/ Glen K. Allen
                                                     Glen K. Allen, Esq. (06150)
                                                     502 Edgevale Road
                                                     Baltimore, MD 21210
                                                     glenallenlaw@gmail.com
                                                     410-802-6453
                                                     Attorney for Defendant




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 13 th day of November, 2018, a copy of the foregoing was

electronically filed, constituting service on the following: Matheau J. W. Stout, Esq., Attorney

for the plaintiff.



                                                                   /s/
                                                     __________________________
                                                     Glen K. Allen
                                                     Email: glenallenlaw@gmail.com




                                                2
